UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6778


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT LEE WINFIELD, JR., a/k/a Tubbs,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Robert E. Payne, Senior
District Judge. (2:95-cr-00193-REP-1; 2:99-cv-00294-REP)


Submitted:   August 18, 2011                 Decided:   August 23, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lee Winfield, Jr., Appellant Pro Se.             Laura Pellatiro
Tayman,   Assistant  United States  Attorney,            Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert Lee Winfield, Jr., seeks to appeal the district

court’s    order       denying      his    Fed.       R.    Civ.    P.     60(b)    motion      for

reconsideration of the district court’s order denying his prior

Rule 60(b) motion, which in turn sought relief from the court’s

denial of his 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                                      The

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.                 28   U.S.C.      § 2253(c)(1)(B)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief    on    the    merits,      a     prisoner         satisfies       this    standard      by

demonstrating         that     reasonable            jurists       would     find      that     the

district       court’s      assessment       of       the    constitutional            claims    is

debatable      or     wrong.        Slack    v.       McDaniel,        529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and    that       the    motion     states      a   debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at   484-85.          We    have    independently            reviewed        the    record      and

conclude       that    Winfield      has     not       made      the     requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

                                                 2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                  DISMISSED




                                    3